Citation Nr: 0515523	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
At present, after remands to the RO for additional 
development in January 2002 and August 2003, the veteran's 
case is once again before the Board for appellate review.

Lastly, at the request of the veteran in the February 1999 
substantive appeal and a July 1999 statement, the veteran was 
scheduled to present testimony at the RO before a hearing 
officer on September 30, 1999.  As the veteran canceled the 
September 1999 hearing, per a September 1999 VA form 119 
(Report of Contact) of record, the hearing was re-scheduled 
for December 16, 1999.  However, in a December 1999 statement 
from the veteran's representative, it was indicated that the 
veteran desired to postpone the December 1999 hearing for a 
later date, without specifying any specific date.  No further 
correspondence has been received in this respect since then.  
As the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, the Board deems the veteran's request for an 
RO hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The competent medical evidence of record does not show 
that the claimed left knee disorder is related to active 
service.


CONCLUSION OF LAW

The claimed left knee disorder was neither incurred in or 
aggravated during active service, nor is it proximately due 
to a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via February 2002, June 2003 and March 
2004 RO letters, the August 1998 rating decision, the 
December 1998 statement of the case (SOC), the various 
supplemental statements of the case (SSOCs) issued from 2001 
to the present, and the January 2002 and August 2003 Board 
remands.  In addition, the February 2002, June 2003 and March 
2004 RO letters, and a February 2005 SSOC provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records show that in 
December 1961 the veteran was hospitalized after he was 
struck by a car while walking on a road.  He sustained severe 
head injuries and thrombosis to the right leg.  At present, 
the veteran is service connected for chronic brain syndrome 
due to trauma, and disabilities of the right leg.

The post-service medical evidence includes treatment records 
dated from 1997 to 2000 from various private health care 
providers, including J. Montgomery, M.D., C. Osborne, D.C., 
S. Armendariz, P.T., S. Singleton, M.D., R. Raughton, D.O., 
R. Roye, M.D., and T. Ledbetter, M.D.  These records describe 
the treatment the veteran has received over time for problems 
with his left knee, including a left knee arthroscopy.  
Specifically, the Board notes that these records include a 
November 1997 report from Dr. Roye where it was noted that 
the veteran injured his left knee on October 24, 1997 while 
working at Tyler Refrigeration.  The veteran used his left 
knee to lift a shelf weighing 150 pounds.  The veteran 
immediately felt pain and a pop within the knee.  As the knee 
symptoms had gotten worse, the veteran was referred to Dr. 
Roye for examination.  The veteran was diagnosed with acute 
medial meniscus tear of the left knee, large, significant, 
unstable and symptomatic.

The private records also include a July 2000 statement from 
T. Ledbetter, M.D., which notes that the veteran's chronic 
phlebitis in his right leg appeared to have accelerated the 
veteran's left leg symptoms and subsequent degenerative 
arthritis of the left knee.  At this point, the veteran had 
bilateral knee arthritis.

The evidence also includes records from the Social Security 
Administration (SSA) which indicate that effective October 
1999 the veteran was deemed disabled for SSA disability 
benefits purposes.  The veteran's primary diagnosis was 
status post left knee reconstruction.

Records from the Dallas VA Medical Center (VAMC) dated from 
1998 to 2001 describe the treatment the veteran has received 
over time for left knee problems.  September 1998 notations 
show the veteran underwent left knee scope in November 1997, 
and had left osteochondritis dissecans.

A December 2000 VA examination report indicates the veteran 
had moderate degenerative joint disease (DJD) in both knees, 
but was able to flex both knees to 125 degrees, had no 
particular thickening of either knee, and had negative 
McMurray's sign and Lachman 's test.  X-rays suggested 
osteochondritis dissecans in an area of lucency in the left 
medial femoral condyle.  And, although not pertinent to the 
discussion in this report which was mainly related to the 
right knee, the examiner noted that the veteran had evidence 
of DJD bilaterally, unlikely related to service.  The 
examiner felt that the veteran's diagnoses were due to wear 
and tear, rather than the active duty injury.

A January 2001 Magnetic Resonance Imaging (MRI) report of the 
left knee showed joint effusion, osteonecrosis of the medial 
femoral condyle, chondromalacia of the patella, and 
degeneration of the posterior horns of the medial and lateral 
meniscus.  A small intra meniscal tear could not be ruled 
out.

A February 2002 VA examination report diagnosed the veteran 
with degenerative arthritis of the left knee.  The veteran 
had what appeared to be bilateral degenerative arthritis of 
the knees, which occurs with wear and tear, specially working 
on one's feet.  The examiner noted that the fracture that the 
veteran had should not account for the degenerative arthritis 
as there was no evidence of chronic stasis of his legs, which 
would account for any degenerative changes.  It was the 
examiner's opinion that the veteran's knee pains were related 
to degenerative arthritis of the wear and tear nature.

Lastly, a June 2003 VA examination report notes the veteran 
was diagnosed with DJD of the left knee, moderate symptoms, 
progressive.  The examiner noted that the veteran's 
difficulties with the left knee began in 1997, and were not 
thought to be service-connected.  The interim aggravation was 
thought to be just the natural history of that disease 
process aggravated by activity.  In the examiner's opinion it 
was less likely than not that the difficulties with the left 
knee could be construed as a service-connected thing.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for a left knee disorder.  The preponderance of 
the evidence does not support the veteran's contentions that 
his currently diagnosed left knee disorder is related to the 
service motor vehicle incident, or to the veteran's service-
connected right leg disabilities, or otherwise related to 
service.

The Board acknowledges the July 2000 statement from Dr. 
Ledbetter which notes that the veteran's chronic phlebitis in 
his right leg appeared to have accelerated the veteran's left 
leg symptoms and subsequent degenerative arthritis of the 
left knee.  However, the Board also notes that the November 
1997 statement from Dr. Roye points out an October 1997 on-
the-job severe left knee injury, which Dr. Ledbetter's 
statement fails to address, as well as fails to discuss how 
this may affect the veteran's current left knee disorder.  In 
addition, the Board notes that the evidence includes December 
2000, February 2002 and June 2003 VA examination reports, all 
tending to indicate that the claimed left knee disorder is 
degenerative in nature and due to wear and tear, and not 
related to the veteran's service injury or active service.  
The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Based on the foregoing, the Board finds that the claim of 
service connection for a left knee disorder must be denied as 
the preponderance of the evidence simply does show that such 
disorder was incurred in or aggravated during active service, 
or is proximately due to a service-connected disorder.  
Although the Board does not doubt the veteran's sincere 
belief that his current symptomatology attributable to the 
claimed left knee disorder is related to his service 
injuries, and/or his service-connected right knee 
disabilities, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or aggravation.  Absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service, and the 
Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


